                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

GOLDEN SPREAD COOPERATIVE, INC.,                §
                                                §
        Plaintiff,                              §
                                                §
WESTPORT INSURANCE COMPANY,                     §
as Subrogee of Golden Spread Electric           §
Cooperative                                     §
                                                §           5:17-CV-069-D
        Intervenor,                             §
                                                §
v.                                              §
                                                §
EMERSON PROCESS MANAGEMENT                      §
POWER & WATER SOLUTIONS, INC.,                  §
                                                §
        Defendant.                              §

                                            ORDER

        On November 19, 2018 the United States Magistrate Judge entered his findings,*

conclusions, and recommendation on the following motions: (1) defendant Emerson Process

Management Power & Water Solutions, Inc.’s (“Emerson’s”) April 16, 2018 motion for summary

judgment, and (2) Emerson’s September 10, 2018 motion in limine and motion to exclude expert

testimony. The magistrate judge recommends that the summary judgment motion be granted and

the two pending evidentiary motions be denied as moot. Plaintiff Golden Spread Cooperative, Inc.

(“Golden Spread”) filed objections to the findings, conclusions, and recommendation on December

3, 2018, which intervenor Westport Insurance Company (“Westport”) joined the same day.

        After making an independent review of the pleadings, files, and records in this case, the

findings, conclusions, and recommendation of the magistrate judge, the objections of Golden Spread


        *
         Because the court is addressing a summary judgment motion, no factual findings have been
made.
and Westport, and Emerson’s December 17, 2018 response to the objections, the court concludes

that the conclusions and recommendation are correct. It is therefore ordered that the objections are

overruled, the conclusions and recommendation of the magistrate judge are adopted, and Emerson’s

April 16, 2018 motion for summary judgment against Golden Spread and Westport is granted. The

motion in limine and motion to exclude expert testimony are denied without prejudice as moot. The

court enters judgment in favor of Emerson by judgment filed today.

       SO ORDERED.

       January 31, 2019.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE
